                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

WALTER RHODAS GEORGETOWN #127548 CIVIL ACTION NO. 17-cv-1061

VERSUS                                             JUDGE FOOTE

JERRY GOODWIN, ET AL                               MAGISTRATE JUDGE HORNSBY


                                       ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that the Motion to Stay (Doc. 57) is denied. It is further ordered that

all medical malpractice, negligence, or other state law claims against Dr. Tammy Jones

are dismissed without prejudice pursuant to 28 USC § 1367(c).
                                                                6th
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
       December
of ___________________, 2019.

                                              _________________________________
                                                    ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
